Exhibit 10.4

OPEN-END MORTGAGE TO SECURE PRESENT AND FUTURE LOANS

UNDER CHAPTER 25 OF TITLE 34

CONSTRUCTION MORTGAGE DEED, ASSIGNMENT OF LEASES AND

RENTS, SECURITY AGREEMENT AND FIXTURE FILING

ALEXION MANUFACTURING LLC, as Mortgagor

in favor of

iSTAR FINANCIAL INC., as Mortgagee

Dated: July 11, 2006

Location: Town of

Smithfield, Rhode Island

 

--------------------------------------------------------------------------------

 

 

PREPARED BY AND

WHEN RECORDED RETURN TO:

 

Katten Muchin Rosenman LLP

525 West Monroe Street

Chicago, Illinois 60661-3693

Attn: Victoria Shusterman, Esq.

  



--------------------------------------------------------------------------------

OPEN-END MORTGAGE TO SECURE PRESENT AND FUTURE LOANS

UNDER CHAPTER 25 OF TITLE 34

CONSTRUCTION MORTGAGE DEED, ASSIGNMENT OF LEASES

AND RENTS, SECURITY AGREEMENT, AND FIXTURE FILING

THIS CONSTRUCTION MORTGAGE DEED, ASSIGNMENT OF LEASES AND RENTS, SECURITY
AGREEMENT AND FIXTURE FILING (this “Mortgage”) dated as of 11 day of July, 2006,
by ALEXION MANUFACTURING LLC, a Delaware limited liability company, having an
address at c/o Alexion Pharmaceuticals, Inc., 352 Knotter Drive, Cheshire,
Connecticut 06410, as Mortgagor, in favor of iSTAR FINANCIAL INC., a Maryland
corporation, having an address at 1114 Avenue of the Americas, 27th Floor, New
York, New York 10036, as Mortgagee.

W I T N E S S E T H:

WHEREAS, Mortgagee has agreed to make a loan (the “Loan”) to Mortgagor pursuant
to that certain Loan and Security Agreement, dated as of even date herewith, by
and between Mortgagee and Mortgagor, (as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time, the “Loan
Agreement”);

WHEREAS, the Loan is evidenced by the Promissory Note dated as of even date
herewith in the principal amount of up to TWENTY-SIX MILLION AND 00/100 DOLLARS
($26,000,000.00) (together with any Substitute Note, as such promissory note and
Substitute Notes may be amended, restated, supplemented or otherwise modified
from time to time, the “Note”). Pursuant to the “Loan Documents” (as defined in
the Loan Agreement), the Loan (a) bears interest at a variable rate of interest
and (b) is scheduled to mature on the Maturity Date, which Maturity Date is
August 10, 2016 or, such earlier date as the Loan is prepaid in full or
accelerated.

NOW, THEREFORE, in consideration of the making of the Loan by Mortgagee,
Mortgagor agrees, represents, warrants and covenants as follows:

ARTICLE 1

DEFINITIONS

As used herein, the following terms shall have the following meanings, provided
that capitalized terms used but not otherwise defined herein shall have the
meanings assigned to such terms in the Loan Agreement:

Accounts means Mortgagor’s present and future rights to payment of money,
accounts and accounts receivable including (a) rights to payment of money,
accounts and accounts receivable arising from or relating to the construction,
use, leasing, occupancy or operation of the Mortgaged Property, the rental of,
or payment for, space, goods sold or leased or services rendered, whether or not
yet earned by performance, and all other “accounts” (as defined in the UCC),
(b) rights to payment, accounts, and accounts receivable arising from any
consumer



--------------------------------------------------------------------------------

credit, charge, entertainment or travel card or service organization or entity,
(c) all reserves, deferred payments, refunds, cost savings payments and deposits
no matter how evidenced and whether now or later to be received from third
parties (including all earnest money sales deposits) or deposited with, or by,
Mortgagor by, or with, third parties (including all utility deposits), (d) all
chattel paper, instruments, documents, notes, drafts and letters of credit
(other than any letters of credit in favor of Mortgagee), (e) the Loan Accounts,
any tenant security deposit account, and any and all other accounts held by or
on behalf of Mortgagee and/or Mortgagor pursuant to this Agreement, (f) all
“deposit accounts” (as defined in the UCC), (g) all “securities accounts” (as
defined in the UCC), and (h) all contracts and agreements which relate to any of
the foregoing.

Assignment means the assignment contained in Article 4 of this Mortgage, from
Mortgagor to Mortgagee, of all Mortgagor’s right, title and interest in and to
the Leases and the Rents.

Contracts means any and all contracts, instruments and other agreements, whether
now existing or hereafter arising, in connection with the acquisition,
ownership, operation, construction, development, use, leasing, sale or occupancy
of the Land and Improvements defined as the Mortgaged Property, as amended from
time to time.

Fixtures and Personalty means all fixtures, machinery, furnishings, equipment,
furniture and other tangible personal property now or hereafter affixed or
attached to, installed in, located on, under, above or within the Land or in the
Improvements or used in connection with the use, occupancy, operation and
maintenance of all or any part of the Land, Improvements or any other part of
the Mortgaged Property, whether or not permanently affixed thereto, together
with all accessions, replacements and substitutions thereto or therefore and the
proceeds thereof, including all “equipment” (as defined in the UCC), Inventory,
“farm products” (as defined in the UCC), “fixtures” (as defined in the UCC),
“manufactured homes” (as defined in the UCC), oil, gas and other minerals
(whether before or after extraction), and other “goods” (as defined in the UCC)
and any and all of the following: machinery; signs; artwork; office furnishings
and equipment; partitions and screens; generators, boilers, compressors and
engines; fuel; water and other pumps and tanks; irrigation lines and sprinklers;
refrigeration equipment; pipes and plumbing; elevators and escalators; sprinkler
systems and other fire extinguishing machinery, and equipment; heating,
incinerating, ventilating, air conditioning and air cooling ducts, machinery,
equipment and systems; gas and electric machinery and equipment; facilities used
to provide utility services; laundry, drying, dishwashing and garbage disposal
machinery or equipment; communication apparatus, including television, radio,
music, and cable antennae and systems; floor coverings, rugs, carpets, window
coverings, blinds, awnings, shades, curtains, drapes and rods; screens, storm
doors and windows; stoves, refrigerators, dishwashers and other installed
appliances; attached cabinets; trees, plants and other items of landscaping;
motorized, manual, mechanical or other buses, boats, aircrafts and vehicles of
any nature whatsoever; visual and electronic surveillance systems and other
security systems; elevators; escalators; telecommunications equipment including
telephones, switchboards, exchanges, wires and phone jacks; maintenance
equipment, golf carts, pro shop merchandise, tables, chairs, mirrors, desks,
wall coverings, clocks, lamps; kitchen, restaurant, bar, lounge, public room,
public area, and other operating or specialized equipment, including menus,
dishes, flatware, dishware, glassware, cooking utensils, tables, refrigerating
units, microwave equipment, ovens, timers;

 

2



--------------------------------------------------------------------------------

food and beverages; liquor; cleaning materials other similar items; swimming
pool heaters and equipment; recreational equipment and maintenance supplies;
clubhouse equipment, furnishings and supplies, including lockers and sporting
equipment; and health and recreational facilities; and linens. Fixtures and
Personality does not include fixtures, equipment and personalty owned by tenants
under Leases of the Mortgaged Property or any part thereof.

General Intangibles means all causes in action, causes of action and all other
intangible personal property of Mortgagor of every kind and nature (other than
the Accounts), wherever located, including all Proprietary Rights, all “general
intangibles” (as defined in the UCC), all “payment intangibles” (as defined in
the UCC), all “software” (as defined in the UCC), corporate or other business
records relating to Mortgagor, and/or the Mortgaged Property (including
computer-readable memory and any computer hardware or software necessary to
retrieve such memory), insurance policies (including claims under, and interests
in, insurance policies), condemnation awards, good will, inventions, designs,
software, patents, trademarks and applications therefor, computer programs,
trade names, trade styles, trade secrets, copyrights, registrations and other
intellectual property, licenses, franchises, customer lists, tax refund claims,
claims for wages, salaries or other compensation of an employee, landlord’s
liens, liens given by statute or other rule of law for services or materials,
agricultural liens, judgments and rights represented by judgments and rights of
recoupment or set-off. The General Intangibles also include any rate cap
agreements(s) and all Contracts.

Gross Revenues means, all income, rents, revenues, issues, profits, deposits
(other than security deposits except to the extent applied by Mortgagor in
accordance with applicable Leases), proceeds of business interruption insurance,
lease termination or similar payments and all other payments actually received
by or for the benefit of Mortgagor in cash or current funds or other
consideration from any source whatsoever from or with respect to the Mortgaged
Property; provided, however, that Gross Revenues shall exclude Proceeds (other
than insurance proceeds in respect of business interruption insurance).

Improvements means all buildings, improvements, alterations or appurtenances
now, or at any time hereafter, located upon, in, under or above the Land or any
part thereof. The term “Improvements” also includes all buildings, improvements,
alterations or appurtenances not located on, in, under or above the Land to the
extent of Mortgagor’s right, title and interest therein.

Inventory means “inventory” (as defined in the UCC), including any and all
goods, merchandise and other personal property, whether tangible or intangible,
now owned or hereafter acquired by Mortgagor which is held for sale, lease or
license to customers, furnished to customers under any contract or service or
held as raw materials, work in process, or supplies or materials used or
consumed in Mortgagor’s business.

Land means the real estate described in Schedule A attached hereto.

Leases means any and all leases, subleases, occupancy agreements or grants of
other possessory interests, whereby Mortgagor acts as the lessor, sublessor,
licensor, grantor or in another similar capacity, now or hereafter in force,
oral or written, covering or affecting the Land or Improvements, or any part
thereof, together with all rights, powers, privileges, options and

 

3



--------------------------------------------------------------------------------

other benefits of Mortgagor thereunder and any and all guaranties of the
obligations of the lessees, sublessees, occupants, and grantees thereunder, as
such leases, subleases, occupancy agreements or grants may be extended, renewed,
modified or replaced from time to time (exclusive of any ground lease having
Mortgagor as ground lessee).

Mortgage means this Mortgage, Assignment of Leases and Rents, Security Agreement
and Fixture Filing by and between Mortgagor and Mortgagee.

Mortgaged Property means the Land, the Improvements, the Inventory, the
Accounts, the General Intangibles, the Fixtures and Personalty, the Leases, the
Rents and other Gross Revenues, the Other Property, the Proceeds, the Plans and
Specifications, and all other property of every kind and description used or
useful in connection with the ownership, occupancy, operation and maintenance of
the other components of the Mortgaged Property and all substitutions therefor,
replacements and accessions thereto, and proceeds [including “proceeds” (as
defined in the UCC)] derived therefrom, including, without limitation, the
following:

(a) all buildings, improvements, tenements, easements, hereditaments, and
appurtenances now and/or at any time or times hereafter upon, belonging or
otherwise appertaining to or situated on the Land, including all minerals, oil,
gas, other hydrocarbons and associated substances, sulphur, nitrogen, carbon
dioxide, helium and other commercially valuable substances which may be in,
under or produced from any part of said real estate, all development rights and
credits, air rights, water, water rights (whether riparian, appropriative or
otherwise, and whether or not appurtenant) and water stock, and all heretofore
or hereafter acquired roads, alleys, streets, passages and other publicways
abutting said real estate, whether before or after vacation thereof;

(b) all of the rights, privileges, permits, licenses, tenements, hereditaments,
rights-of-way, easements, appendages and appurtenances in anyway belonging,
relating, pertaining or inuring to the benefit of the Land and/or the
Improvements, including, without limitation, all Contracts, including, without
limitation, all air rights, development rights, light, water rights, water
stock, development rights and credits, use entitlements, permits, licenses and
approvals of governmental entities (including, without limitation, any permits
and/or approvals, relating to excavation, mining, extraction or removal of fill,
soil and/or rock in, on or from the Mortgaged Property), belonging or in anyway
appertaining thereto and all right, title and interest of Mortgagor in and to
any streets, ways, alleys, strips or gores of land adjoining the Land or any
part thereof or otherwise benefitting the same;

(c) all the estate, right, title, interest, claim or demand whatsoever of
Mortgagor, either at law or in equity, in and to the Land (including, without
limitation, water, mineral and sewer rights), the Improvements, the Accounts,
the Fixtures and Personalty, the Inventory, the Leases, the Proceeds, the Other
Property, the Plans and Specifications, the Rents and other Gross Revenues, the
General Intangibles, the Contracts and the other components of the Mortgaged
Property;

(d) all the estate, right, title, interest, claim or demand whatsoever of
Mortgagor, either at law or in equity, in and to condemnation awards or payments
with respect to casualties and property and all right, title and interest of
Mortgagor in any insurance policies or

 

4



--------------------------------------------------------------------------------

binders now or hereafter relating to the Land, the Improvements or any other
components of the Mortgaged Property, including, without limitation, unearned
premiums and proceeds of insurance; and

(e) all other or greater rights and interests of every nature in the Land or the
Improvements and in the possession or use thereof and income therefrom, whether
now owned or hereafter acquired by Mortgagor.

Mortgagee: iStar Financial Inc., a Maryland corporation, its successors and
assigns.

Mortgagee’s Address: iStar Financial Inc., 1114 Avenue of the Americas,
Twenty-Seventh Floor, New York, New York 10036, Attention: Chief Operating
Officer.

Mortgagor: The entity named as such in the first paragraph of this Mortgage, and
its heirs, administrators, executors, successors and assigns and its successors
in interest in and to the Mortgaged Property.

Mortgagor’s Address: c/o Alexion Pharmaceuticals, Inc., 352 Knotter Drive,
Cheshire, CT 06410.

Obligations means all obligations, liabilities and indebtedness of every nature
of Mortgagor from time to time owed to Mortgagee under the Loan Agreement, the
Note and the other Loan Documents, including the principal amount of all debts,
claims and Indebtedness, accrued and unpaid interest and all fees, costs and
expenses, whether primary, secondary, direct, contingent, fixed or otherwise,
heretofore, now and/or from time to time hereafter owing, due or payable to
Mortgagee under the Loan Documents whether before or after the filing of a
proceeding under the Bankruptcy Code by or against Mortgagor. The term
“Obligations” also includes (i) payment of any and all other indebtedness now or
hereafter owning by Mortgagor to Mortgagee evidenced by a note or notes and/or
an agreement or agreements signed by Mortgagor whose indebtedness is secured by
this Mortgage and (ii) any judgment against Mortgagor or the Mortgaged Property
with respect to such obligations, liabilities and Indebtedness of Mortgagor.

Other Property means all of Mortgagor’s now and/or hereafter existing and/or
arising right, title and interest in and to all “securities entitlements” (as
defined in the UCC), “chattel paper” (as defined in the UCC), “commercial tort
claims” (as defined in the UCC) and all other tort claims, “documents” (as
defined in the UCC), “instruments” (as defined in the UCC), “letter-of-credit
rights” (as defined in the UCC), “money” (as defined in the UCC), “letters of
credit” (as defined in the UCC), Investments, and all “investment property” (as
defined in the UCC). Other Property includes all Security Deposit Letters of
Credit.

Proceeds means compensation, proceeds, damages, claims, insurance recoveries,
rights of action and payments which Mortgagor may receive or to which Mortgagor
may be entitled with respect to the Mortgaged Property as a result of any
casualty or condemnation.

Rents means all rents, income, receipts, royalties, profits, issues, service
reimbursements, fees, termination payments, receivables, accounts receivable and
payments or related to the Land and/or Improvements from time to time accruing
under the Leases and/or the operating of the Land and/or Improvements.

 

5



--------------------------------------------------------------------------------

Security Agreement means the security agreement contained in Section 3 of this
Mortgage, wherein and whereby Mortgagor grants a security interest in the
Accounts, the Inventory, the Proceeds, the Rents and other Gross Revenues, the
Fixtures and Personalty, the Other Property, the General Intangibles and the
other components of the Mortgaged Property to Mortgagee.

Security Deposit Letters of Credit means all tenant security deposits which are
in the form of a letter of credit.

State means the state where the Land is located.

UCC means the Uniform Commercial Code as the same may be amended, modified or
recodified from time to time in the State of Rhode Island and such other
jurisdictions where UCCs shall be filed from time to time to indicate
Mortgagee’s security interest in all or any portion of the UCC Collateral.

UCC Collateral means the Accounts, the Fixtures and Personalty, the General
Intangibles, the Other Property, the Proceeds, the Plans and Specifications, and
all “proceeds” (as defined in the UCC) thereof together with any other component
of the Mortgaged Property to which Article 9 of the UCC is applicable.

ARTICLE 2

GRANT

2.1 Grant. To secure the payment, performance and discharge of the Obligations,
Mortgagor by these presents hereby grants, assigns, mortgages, transfers and
conveys unto Mortgagee, WITH MORTGAGE COVENANTS, for the use and benefit of
Mortgagee, with right of entry and possession (to the extent permitted by
applicable law) and grants a security interest in, the Mortgaged Property, to
have and to hold the Mortgaged Property unto Mortgagee, its successors,
substitutes and assigns forever. Mortgagor hereby binds itself, and Mortgagor’s
successors, substitutes and assigns, to warrant and forever defend unto
Mortgagee, its successors and assigns, the title to the Mortgaged Property,
together with all other rights of Mortgagor in and to the Mortgaged Property,
subject to the Permitted Encumbrances.

2.2 Condition of Grant. Provided always, that if Mortgagor shall irrevocably,
unconditionally and indefeasibly pay or cause to be paid the entire Obligations
as and when the same shall become due and payable and shall observe, perform and
discharge the Obligations, then the Loan Documents and the estate and rights
granted by Mortgagor shall cease, terminate and become void, and shall be
promptly released or reconveyed by Mortgagee in proper form for recording, at
the sole cost and expense of Mortgagor.

2.3 Maximum Amount of Indebtedness. Notwithstanding anything to the contrary in
this Mortgage, the maximum aggregate principal amount of indebtedness that is,
or under any contingency may be, secured by this Mortgage (including Mortgagor’s
obligation to reimburse advances made by Mortgagee), either at execution or at
any time thereafter, including future advances which will be advanced from time
to time from and after the date hereof and may include readvances of amounts
repaid (the “Secured Loan Amount”), shall not exceed in the aggregate at any one
time the outstanding amount of [$52,000,000.00], plus amounts that

 

6



--------------------------------------------------------------------------------

Mortgagee expends after occurrence of an Event of Default to the extent that any
such amounts shall constitute payment of (a) taxes, charges or assessments that
may be imposed by law upon the Mortgaged Property; (b) premiums on insurance
policies covering the Mortgaged Property; (c) expenses incurred in upholding the
lien of this Mortgage, including the expenses of any litigation to prosecute or
defend the rights and lien created by this Mortgage; or (d) any amount, cost or
charge to which Mortgagee becomes subrogated, upon payment, whether under
recognized principles of law or equity, or under express statutory authority;
then in such event, such amounts or costs, together with interest thereon, shall
be added to the indebtedness secured hereby and shall be secured by this
Mortgage.

All persons and entities with any interest in the Mortgaged Property or about to
acquire any such interest should be aware that this Mortgage secures more than
the stated principal amount of the Note and interest thereon; this Mortgage
secures any and all other amounts which may become due under the Note or other
document or instrument evidencing, securing or otherwise affecting the
indebtedness, including, without imitation, any and all amounts expended by
Mortgagee upon an Event of Default to operate, manage or maintain the Mortgaged
Property or to otherwise protect the Mortgaged Property or the lien of this
Mortgage.

ARTICLE 3

SECURITY AGREEMENT AND FIXTURE FILING

3.1 Security Agreement. With respect to all Accounts, Fixtures and Personalty,
General Intangibles, Inventory, the Other Property and other UCC Collateral,
this Mortgage shall constitute a “security agreement” within the meaning of, and
shall create a security interest under, the UCC, and for valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, and for the
purpose of further securing payment and performance of the Obligations,
Mortgagor hereby grants to Mortgagee a security interest and Lien in all rights,
titles, and interests now owned or hereafter acquired by Mortgagor in all UCC
Collateral. Mortgagor represents and warrants that, except for the Permitted
Encumbrances and any financing statement filed by Mortgagee, no presently
effective financing statement covering the Mortgaged Property or any part
thereof has been filed with any filing officer, and no other presently effective
security interest has attached or has been perfected in the Mortgaged Property
or any part thereof. Mortgagor shall from time to time within fifteen (15) days
after request by Mortgagee, execute, acknowledge and deliver any financing
statement, renewal, affidavit, certificate, continuation statement or other
document as Mortgagee may reasonably request in order to evidence, perfect,
preserve, continue, extend or maintain this security agreement and the security
interest created hereby as a first Lien on the Mortgaged Property and Inventory,
subject only to the Permitted Encumbrances. Mortgagor hereby authorizes
Mortgagee to file or cause to be filed any financing or continuation statements
as Mortgagee may determine are necessary or desirable in order to evidence,
perfect, preserve, continue, extend or maintain the security interest created
hereby as a first Lien on the UCC Collateral, subject only to the Permitted
Encumbrances.

3.2 Fixture Filing. This Mortgage constitutes a fixture filing under the UCC
with respect to all fixtures included within the Land and is to be filed for
record in the Land Evidence Records of the Town of Smithfield in the State of
Rhode Island. Mortgagee shall have all rights with respect to the fixtures
afforded to it by the UCC, in addition to, but not in limitation of, the other
rights afforded Mortgagee by the Loan Documents. A carbon, photographic or other

 

7



--------------------------------------------------------------------------------

reproduction of this Mortgage shall be sufficient as a financing statement.
Mortgagee shall have the right at any time to file a manually executed
counterpart or a carbon, photographic or other reproduction of this Mortgage as
a financing statement in either the central or local UCC records of any
jurisdiction wherein the Mortgaged Property is located, but the failure of
Mortgagee to do so shall not impair (a) the effectiveness of this Mortgage as a
fixture filing as permitted by the applicable UCC, or (b) the validity and
enforceability of this Mortgage in any respect whatsoever. The following
information is included for purposes of meeting the requirements of a financing
statement.

(a) The name of the debtor is ALEXION MANUFACTURING LLC, a Delaware limited
liability company.

(b) The name of the secured party is iStar Financial Inc., a Maryland
corporation.

(c) The address of the secured party is iStar Financial Inc., 1114 Avenue of the
Americas, New York, New York 10036, Attention: Chief Operating Officer.

(d) The mailing address of the debtor is c/o Alexion Pharmaceuticals, Inc., 352
Knotter Drive, Cheshire, CT 06410.

(e) This financing statement covers all of the debtor’s fixtures (whether now
owned or hereafter acquired). The fixtures include (a) goods which are or are to
become fixtures on the Land described in Schedule A, (b) minerals or the like
(including, without limitation, fill, rock, soil, oil and gas) located on the
Land described in Schedule A, and (c) all proceeds and products of the fixtures.

(f) The record owner of the Mortgaged Property is Mortgagor.

ARTICLE 4

ASSIGNMENT OF RENTS AND LEASES AND CONTRACTS

4.1 Assignment of Rents and Leases. All of Mortgagor’s right, title and interest
in and to the Rents and Leases are hereby absolutely and irrevocably assigned to
Mortgagee to be applied against the Obligations. Mortgagor hereby appoints
Mortgagee its true and lawful attorney-in-fact, with the right, at Mortgagee’s
option at any time, to demand, receive and enforce payment of, to give receipts,
releases and satisfactions for, and to sue, either in Mortgagor’s or Mortgagee’s
name for, all Rents during the continuance of an Event of Default.
Notwithstanding the foregoing Assignment of Rents, so long as no Event of
Default has occurred and is then continuing, Mortgagor may collect, receive,
take, use and enjoy such Rents, as they become due and payable but not more than
one month in advance thereof and Mortgagor may exercise all other rights set
forth in the Leases (subject to any express restrictions set forth herein, in
the Loan Agreement or in the other Loan Documents). The foregoing assignment
shall be fully operative without any further action on the part of either party;
and specifically Mortgagee shall be entitled at its option, upon the occurrence
of an Event of Default hereunder and for so long as such Event of Default is
continuing, to collect all Rents from the Mortgaged Property whether or not
Mortgagee takes possession of the Mortgaged Property. Upon the occurrence and
during the continuance of an Event of Default hereunder, the permission hereby
given to Mortgagor to

 

8



--------------------------------------------------------------------------------

collect the Rents and exercise all other rights under the Leases from the
Mortgaged Property shall terminate. To the extent permitted by applicable law,
this Assignment shall not be deemed or construed to constitute Mortgagee as a
mortgagee in possession nor obligate Mortgagee to take any action or to incur
expense or perform or discharge any obligation, duty or liability. Exercise of
any rights under this Section 4.1 and the application of the Rents to the
Obligations shall not cure or waive any Event of Default but shall be cumulative
of all other rights and remedies of Mortgagee.

4.2 Assignment of Contracts. All of Mortgagor’s right, title and interest in and
to the Contracts, to the extent assignable under applicable law, are hereby
absolutely and irrevocably assigned to Mortgagee to be applied against the
Obligations. Mortgagor hereby appoints Mortgagee its true and lawful
attorney-in-fact with the right, at Mortgagee’s option at any time, to demand,
receive and enforce performance and payment of, to give receipts, releases and
satisfactions for, and to sue, either in Mortgagor’s or Mortgagee’s name, for
all amounts due under and performance required by the Contracts during the
continuance of an Event of Default. Notwithstanding the foregoing Assignment of
Contracts, so long as no Event of Default has occurred and is then continuing,
Mortgagor may collect, receive, take, use and enjoy all rights under the
Contracts, as they become due and payable but no more than one month in advance
thereof and Mortgagor may exercise all other rights set forth in the Contracts
(subject to any express restrictions set forth herein or in the other Loan
Documents). The foregoing assignment shall be fully operative without any
further action on the part of either party. Mortgagor shall from time-to-time
within fifteen (15) days after request by Mortgagee, execute, acknowledge and
deliver any additional instruments Mortgagee may reasonably request to further
evidence the assignment and transfer to Mortgagee of Mortgagor’s interest in any
Contracts.

4.3 Effect of Assignments. This instrument constitutes an absolute and present
assignment of the Rents; subject, however, to the conditional permission given
to Mortgagor to collect, receive, take, use and enjoy the same as provided
above; provided, further, that the existence or exercise of such right of
Mortgagor shall not operate to subordinate this assignment to any subsequent
assignment by Mortgagor, in whole or in part, and any such subsequent assignment
by Mortgagor shall be subject to the rights of Mortgagee hereunder.

4.4 No Merger of Leasehold Estates. If both the lessor’s and lessee’s estate
under any Lease, or any portion thereof, becomes vested at any time in one
owner, this Mortgage and the Lien created hereby shall not be adversely affected
by the application of the doctrine of merger unless Mortgagee so elects in
writing by recording a written declaration so stating. Unless and until
Mortgagee so elects, Mortgagee and any lessor and lessee shall continue to have
and enjoy all of the rights and privileges to the separate estates. In addition,
upon the foreclosure of the Lien created by this Mortgage on the Mortgaged
Property, any Leases then existing and affecting all or any portion of the
Mortgaged Property shall not be destroyed or terminated by merger or by the
foreclosure unless, subject to the terms of the Leases and subordination,
non-disturbance and attornment agreements to which Mortgagee is a party,
Mortgagee or any purchaser at the sale so elects. No act by or on behalf of
Mortgagee or such purchaser shall constitute a termination of any Lease unless
Mortgagee gives written notice thereof to the tenant or subtenant affected.

 

9



--------------------------------------------------------------------------------

ARTICLE 5

COVENANTS AND REPRESENTATIONS AND WARRANTIES

5.1 Covenants. Until the entire Obligations shall have been indefeasibly paid in
full, Mortgagor hereby covenants, represents, warrants and agrees as follows:

(a) Payment of Obligations. Mortgagor shall promptly pay and perform the
Obligations or cause the Obligations to be paid and performed, as and when same
shall be due and payable under the this Mortgage and the other Loan Documents.

(b) Insurance. Mortgagor shall maintain the insurance required pursuant to the
Loan Agreement.

(c) Restoration Following Casualty or Condemnation. Upon the occurrence of any
casualty or condemnation to the Mortgaged Property, Mortgagor shall provide
prompt written notice thereof to Mortgagee, and shall restore or cause the
Mortgaged Property to be restored in accordance with Section 8.1 of the Loan
Agreement.

(d) Inspection. Mortgagor shall permit, and shall cause Manager to permit,
Mortgagee, to inspect the Mortgaged Property in accordance with the terms and
provisions of the Loan Agreement.

(e) Hold Harmless. Mortgagor shall indemnify Mortgagee in accordance with the
terms and provisions of Section 11.3 of the Loan Agreement.

(f) Title to Mortgaged Property. Mortgagor shall at all times maintain good and
indefeasible title in fee simple to the Land and good and indefeasible title to
the Improvements, the Accounts, the Fixtures and Personalty, the General
Intangibles, the Other Property and the Inventory free and clear of any
encumbrances other than the Liens created by the Mortgage and the other Loan
Documents and the Permitted Encumbrances.

(g) Due on Sale of Encumbrance. Mortgagor acknowledges that, in making the Loan,
Mortgagee has relied to a material extent upon the particular business
reputation, expertise, creditworthiness, and individual net worth of Mortgagor
and of the persons, partnerships, trusts, corporations or other entities who
have a direct or indirect interest in Mortgagor and upon the continuing interest
which such persons, partnerships, trusts, corporations or other entities, as
owners of direct or indirect interests in Mortgagor, shall have in the Mortgaged
Property. Accordingly, Mortgagor covenants and agrees that Mortgagor shall at
all times comply with the provisions of Section 7.11 of the Loan Agreement

ARTICLE 6

EVENTS OF DEFAULT

The term “Event(s) of Default” shall mean the occurrence or happening beyond any
applicable notice and cure period, from time to time, of any one or more of the
events set forth in Section 9.1 of the Loan Agreement.

 

10



--------------------------------------------------------------------------------

ARTICLE 7

FORECLOSURE AND REMEDIES

7.1 Remedies. If an Event of Default shall occur which continues beyond any
applicable grace or cure period, Mortgagee may, at its option, exercise one or
more or all of the following remedies, all to the fullest extent permitted by
applicable law:

(a) Acceleration. Declare the unpaid portion of the Obligations to be
immediately due and payable, without further notice or demand (each of which
hereby is expressly waived by Mortgagor), whereupon the same shall become
immediately due and payable. Upon the occurrence of the Events of Default
specified in Sections 9.1(E) and 9.1(F) of the Loan Agreement, the unpaid
portion of the Obligations shall be immediately due and payable without notice
or demand (each of which is hereby expressly waived by Mortgagor).

(b) Entry Upon Mortgaged Property. Enter upon the Mortgaged Property and take
possession thereof and of all books, records and accounts relating thereto.

(c) Operation of Mortgaged Property. Hold, lease, operate or otherwise use or
permit the use of the Mortgaged Property, or any portion thereof, in such
manner, for such time and upon such terms as Mortgagee may deem to be in its
best interest (making such repairs, alterations, additions and improvements
thereto, from time to time, as Mortgagee shall deem necessary or desirable) and
collect and retain all earnings, rents, profits or other amounts payable in
connection therewith.

(d) Judicial Proceedings. (1) foreclose this Mortgage judicially or
nonjudicially; (2) exercise its power of sale; (3) exercise its STATUTORY POWER
OF SALE; or (4) sue on the Loan Documents according to law.

(e) Mortgagee’s Sale of Mortgaged Property. The procedure for exercise of the
Mortgagee’s power of sale shall be as follows:

(1) Mortgagee shall give notice of its election to cause the Mortgaged Property
to be sold to satisfy the Obligations in accordance with applicable law.

(2) Notice of sale having been given as then required by law and not less than
the time then required by law having elapsed after the giving of any such
required notice, Mortgagee, without demand on Mortgagor, shall sell the
Mortgaged Property at the time and place of sale specified in the notice, as
provided by statute, either as a whole or in separate parcels and in such order
as it may determine, at public auction to the highest and best bidder for cash
in lawful money of the United States, payable at time of sale. Mortgagor agrees
that such a sale (or sheriff’s sale pursuant to judicial foreclosure) of all the
Mortgaged Property as real estate constitutes a commercially reasonable
disposition thereof, but that with respect to all of any part of the Mortgaged
Property which may be personal property, Mortgagee shall have and exercise, at
Mortgagee’s sole election, all the rights and remedies of a secured party under
the UCC. Whenever notice is permitted or required hereunder or under the UCC,
ten (10) days prior notice shall constitute commercially reasonable notice.
Mortgagee may postpone the sale of all or any portion of the Mortgaged Property,
and from time to time thereafter may postpone such sale, as provided by statute.
Mortgagee shall deliver to the purchaser its deed and bill of sale conveying

 

11



--------------------------------------------------------------------------------

the Mortgaged Property so sold, but without any covenant or warranty, express or
implied. The recital in such deed and bill of sale of any matters or facts shall
be conclusive proof of the truthfulness thereof. Any person, including Mortgagor
or Mortgagee, may purchase at such sale.

(3) After deducting all costs, fees and expenses of Mortgagee, and of this
trust, including the cost of evidence of title search and reasonable counsel
fees in connection with sale, Mortgagee shall apply the proceeds of sale in
accordance with Section 7.7 hereof.

(f) Receiver. To the extent permitted by law, Mortgagee shall be entitled, as a
matter of strict right, without notice, and without regard to the value or
occupancy of the security, or the solvency of the Mortgagor, or the adequacy of
the Mortgaged Property as security for the Obligations, to itself enter upon and
take possession of the Mortgaged Property, collect the Rents and profits
therefrom and apply the same as the court may direct, or, at its option,
Mortgagee may have a receiver appointed to do the same, such receiver to have
all the rights and powers permitted under the laws of the jurisdiction in which
the Mortgaged Property is located, along with the powers of Mortgagor under
Section 7.1(c) above and Section 7.1(1) below. Mortgagor hereby waives any
requirements on the receiver or Mortgagee to post any surety or other bond.
Mortgagee or the receiver may also take possession of, and for these purposes
use, any and all Fixtures and Personalty which is a part of the Mortgaged
Property and used by Mortgagor in the rental or leasing thereof, or any part
thereof. The expense, (including reasonable receiver’s fees, counsel fees, costs
and agent’s compensation) incurred pursuant to the powers herein contained shall
be secured by this Mortgage. Mortgagee shall (after payment of all costs and
expenses incurred) apply such Rents, issues and profits received by it on the
Obligations in the order set forth in Section 7.7 hereof. The right to enter and
take possession of the Mortgaged Property, to manage and operate the same, and
to collect the Rents, issues and profits thereof, whether by receiver or
otherwise, shall be cumulative to any other right or remedy hereunder or
afforded by law, and may be exercised concurrently therewith or independently
thereof. Mortgagee shall be liable to account only for such Rents, issues and
profits actually received by Mortgagee.

(g) Additional Rights and Remedies. With or without notice, and without
releasing Mortgagor from the Obligations, and without becoming a mortgagee in
possession, Mortgagee shall have the right to cure any breach or default of
Mortgagor and, in connection therewith, to enter upon the Mortgaged Property and
to do such acts and things as Mortgagee reasonably deems necessary or desirable
to protect the security hereof including, but without limitation, to appear in
and defend any action or proceedings purporting to affect the security hereof or
the rights or powers of Mortgagee hereunder; to pay, purchase, contest or
compromise any encumbrance, charge, Lien or claim of Lien which, in the
reasonable judgment of Mortgagee, is prior or superior hereto, the reasonable
judgment of Mortgagee being conclusive as between the parties hereto to obtain
insurance; to pay any premiums or charges with respect to insurance required to
be carried hereunder, and to employ counsel, accountants, contractors and other
appropriate persons to assist them.

(h) Mortgagee as Purchaser. Mortgagee shall have the right to become the
purchaser at any sale held by the Mortgagee or by any court, receiver or public
officer, and Mortgagee shall have the right to credit upon the amount of the bid
made therefor, the amount of indebtedness payable to it out of the net proceeds
of such sale. Mortgagee upon any such

 

12



--------------------------------------------------------------------------------

purchase, shall acquire good title to the Mortgaged Property so purchased, free
from the Lien of this Mortgage and free of all rights of redemption, if any, in
Mortgagor. Recitals contained in any conveyance made to any purchaser at any
sale made hereunder shall presumptively establish the truth and accuracy of the
matters therein stated, including, without limiting the generality of the
foregoing, nonpayment of the unpaid principal sum of, and the interest accrued
on, the Note after the same have become due and payable and advertisement and
conduct of such sale in the manner provided herein; and Mortgagor does hereby
ratify and confirm any and all acts that said Mortgagee or its successors may
lawfully do in the premises by virtue of the terms and conditions of this
instrument.

(i) Receipt to Purchaser. Upon any sale, whether made under the power of sale
herein granted and conferred or by virtue of judicial proceedings, the receipt
of the Mortgagee, or of the officer making sale under judicial proceedings shall
be sufficient discharge to the purchaser or purchasers at any sale for his or
their purchase money, and such purchaser or purchasers, his or their assigns or
personal representatives, shall not, after paying such purchase money and
receiving such receipt of the Mortgagee or of such officer therefor, be obliged
to see to the application of such purchase money, or be in anywise answerable
for any loss, misapplication or nonapplication thereof.

(j) Effect of Sale. Any sale or sales of the Mortgaged Property, whether under
the STATUTORY POWER OF SALE or the power of sale herein granted and conferred or
by virtue of judicial proceedings conducted in accordance with applicable law,
shall operate to divest all right, title, interest, claim, and demand whatsoever
either at law or in equity, of Mortgagor of in, and to the premises and the
Mortgaged Property sold, and shall be a perpetual bar, both at law and in
equity, against Mortgagor, Mortgagor’s successors, and against any and all
persons claiming or who shall thereafter claim all or any of the Mortgaged
Property sold from, through or under Mortgagor, or Mortgagor’s successors or
assigns; nevertheless, Mortgagor, if requested by the Mortgagee so to do, shall
join in the execution and delivery of all proper conveyances, assignments and
transfers of the properties so sold.

(k) Remedies Under UCC. Upon the occurrence and during the continuance of an
Event of Default, Mortgagee may exercise its rights of enforcement, without a
breach of the peace, with respect to the UCC Collateral under the applicable
provisions of the UCC and/or under other applicable law, and in conjunction
with, in addition to or in substitution for those rights and remedies:

(1) Mortgagee may enter upon Mortgagor’s premises to take possession of,
assemble and collect the UCC Collateral and any and all books and records
related to the Mortgaged Property; and

(2) Mortgagee may require Mortgagor to assemble the UCC Collateral and make same
available at a place Mortgagee designates which is mutually convenient to allow
Mortgagee to take possession or dispose of the UCC Collateral; and

(3) Written notice mailed to Mortgagor as provided herein at least ten (10) days
prior to the date of public sale of the UCC Collateral or prior to the date
after which private sale of the UCC Collateral shall be made shall constitute
reasonable notice; and

 

13



--------------------------------------------------------------------------------

(4) Any sale made pursuant to the provisions of this Subsection shall be deemed
to have been a public sale conducted in a commercially reasonable manner if held
contemporaneously with and upon the same notice as required for the sale of the
Mortgaged Property under power of sale as provided in Section 7.1(e) of this
Mortgage; and

(5) In the event of a foreclosure sale, whether made by the Mortgagee under the
terms hereof, or under judgment of a court, the Mortgaged Property may, at the
option of Mortgagee, be sold as a whole; and

(6) It shall not be necessary that Mortgagee take possession of the UCC
Collateral prior to the time that any sale pursuant to the provisions of this
section is conducted and it shall not be necessary that the UCC Collateral be
present at the location of such sale; and

(7) Prior to application of proceeds of disposition of the UCC Collateral to the
Obligations, such proceeds shall be applied to the reasonable expenses of
retaking, holding, preparing for sale or lease, selling, leasing and the like
and the reasonable attorneys’ fees and legal expenses incurred by Mortgagee; and

(8) Any and all statements of fact or other recitals made in any bill of sale or
assignment or other instrument evidencing any foreclosure sale hereunder as to
nonpayment of the Obligations or as to the occurrence of any Event of Default,
or to Mortgagee have declared all of such Obligations to be due and payable, or
as to notice of time, place and terms of sale and of the Mortgaged Property to
be sold having been duly done by Mortgagee, shall be taken as prima facie
evidence of the truth of the facts so stated and recited; and

(9) Mortgagee may appoint or delegate any one or more persons as agent to
perform any act or acts necessary or incident to any sale held by Mortgagee,
including the sending of notices and the conduct of the sale but in the name and
on behalf of Mortgagee.

(1) Entry on and Operation of Property by Mortgagee. Upon the occurrence and
during the continuance of an Event of Default and in addition to all other
rights herein conferred on the Mortgagee, the Mortgagee (or any person, firm or
corporation designated by the Mortgagee) shall have the right and power, but
shall not be obligated to enter upon and take possession of any of the Mortgaged
Property, and of all books, records, and accounts relating thereto and to
exclude Mortgagor, and Mortgagor’s agents or servants, wholly therefrom, and to
hold, lease, operate, use, administer, manage, and operate the same to the
extent that Mortgagor shall be at the time entitled and in his place and stead
for such time, and upon such terms as Mortgagee may deem to be in its best
interest (making such repairs, alterations, additions, and improvements thereto,
from time to time, as Mortgagee shall deem necessary or desirable) and collect
and retain all earnings, rents, profits, or other amounts payable in connection
therewith. The Mortgagee, or any person, firm or corporation designated by the
Mortgagee may operate the same without any liability to Mortgagor in connection
with such operations, except to use ordinary care in the operation of said
properties, and the Mortgagee or any person, firm or corporation designated by
them, shall have the right to collect, receive and receipt for all Rents from
the Mortgaged Property, to make repairs, purchase machinery and equipment, and
to exercise every power, right and privilege of Mortgagor with respect to the
Mortgaged Property.

 

14



--------------------------------------------------------------------------------

All costs, expenses and liabilities of every character incurred by the Mortgagee
in managing, operating, maintaining, protecting or preserving the Mortgaged
Property, respectively, shall constitute a demand obligation owing by Mortgagor
to Mortgagee and shall bear interest from date of expenditure until paid at the
same rate as is provided in the Note for interest on past due principal, all of
which shall constitute a portion of the Obligations and shall be secured by this
Mortgage and by any other instrument securing the Obligations. If necessary to
obtain the possession provided for above, the Mortgagee, as the case may be, may
invoke any and all remedies to dispossess Mortgagor including specifically one
or more actions for forcible entry and detainer, trespass to try title and
restitution. When and if the expenses of such operation have been paid and the
Obligations paid, the Mortgaged Property shall, if there has been no sale or
foreclosure, be returned to Mortgagor.

(m) Change in Laws. If any statute now applicable in any state in which any of
the Mortgaged Property is now located provides, or shall hereafter be amended to
provide, a different procedure for the sale of real property under a power of
sale in a deed of trust or mortgage, Mortgagee may, in its sole discretion, if
same be permitted by applicable law, follow the sale procedure set forth in this
Article 7 or that prescribed in such statute, as amended.

(n) Sale. Cause the Mortgaged Property and all estate, right, title and
interest, claim and demand therein, or any part thereof to be sold as follows:

(1) Mortgagee may proceed as if all of the Mortgaged Property were real
property, in accordance with Section 7.1(e) above, or Mortgagee may elect to
treat any of the Mortgaged Property which consists of a right in action or which
is property that can be severed from the premises without causing structural
damage thereto as if the same were personal property, and dispose of the same in
accordance with subparagraph (3) below, separate and apart from the sale of real
property, with the remainder of the Mortgaged Property being treated as real
property at the sale.

(2) Mortgagee may cause any such sale or other disposition to be conducted
immediately following the expiration of any grace period, if any, herein
provided (or required by law) or Mortgagee may delay any such sale or other
disposition for such period of time as Mortgagee deems to be in its best
interest. Should Mortgagee desire that more than one sale or other disposition
be conducted, Mortgagee may, at its option, cause the same to be conducted
simultaneously, or successively on the same day, or at such different days or
times and in such order as Mortgagee may deem to be in its best interest.

(3) Should Mortgagee elect to cause any of the Mortgaged Property to be disposed
of as personal property, it may dispose of any part thereof in any manner now or
hereafter permitted by Article 9 of the UCC or in accordance with any other
remedy provided by law. Both Mortgagor and Mortgagee shall be eligible to
purchase any part of all of such property at any such disposition. Any such
disposition may be either public or private as Mortgagee may so elect, subject
to the provisions of the UCC, Mortgagee shall give Mortgagor at least ten
(10) days prior written notice of the time and place of any public sale or other
disposition of such property or of the time at or after which any private sale
or any other intended disposition is to be made, and if such notice is sent to
Mortgagor it shall constitute reasonable notice to Mortgagor.

 

15



--------------------------------------------------------------------------------

(o) Other. Exercise any other remedy specifically granted under the Loan
Documents, or now or hereafter existing in equity, at law, by virtue of statute
or otherwise, including the rights described below.

7.2 Separate Sales. Any real estate or any interest or estate therein sold
pursuant to any writ of execution issued on a judgment obtained by virtue of
this Mortgage or the other Loan Documents, or pursuant to any other judicial
proceedings under this Mortgage, or pursuant to the power of sale granted
herein, may be sold in one parcel, as an entirety or in such parcels and in such
manner or order as Mortgagee, in its sole discretion, may elect.

7.3 Remedies Cumulative and Concurrent. The rights and remedies of Mortgagee as
provided in this Mortgage and in the other Loan Documents shall be cumulative
and concurrent and may be pursued separately, successively or together against
Mortgagor or against other obligors or against the Mortgaged Property, or any
one or more of them, at the sole discretion of Mortgagee, and may be exercised
as often as occasion therefor shall arise. The failure to exercise any such
right or remedy shall in no event be construed as a waiver or release thereof,
nor shall the choice of one remedy be deemed an election of remedies to the
exclusion of other remedies.

7.4 No Cure or Waiver. Neither Mortgagee’s nor any receiver’s entry upon and
taking possession of all or any part of the Mortgaged Property nor any
collection of rents, issues, profits, insurance proceeds, condemnation proceeds
or damages, other security or proceeds of other security, or other sums, nor the
application of any collected sum to any Obligations, nor the exercise of any
other right or remedy by Mortgagee or any receiver shall impair the status of
the security, or cure or waive any default or notice of default under this
Mortgage, or nullify the effect of any notice of default or sale (unless all
Obligations which are then due have been paid and performed and Mortgagor has
cured all other defaults), or prejudice Mortgagee in the exercise of any right
or remedy, or be construed as an affirmation by Mortgagee of any tenancy, lease
or option or a subordination of the Lien of this Mortgage.

7.5 Payment of Costs, Expenses and Attorneys’ Fees. Mortgagor agrees to pay to
Mortgagee immediately and without demand all reasonable costs and expenses
incurred by Mortgagee in accordance with Section 11.1 of the Loan Agreement.

7.6 Waiver of Redemption, Notice, Marshalling, Etc. To the extent permitted by
applicable law, Mortgagor hereby waives and releases: (a) all benefit that might
accrue to Mortgagor by virtue of any present or future law exempting the
Mortgaged Property, or any part of the proceeds arising from any sale thereof,
from attachment, levy or sale on execution, or providing for any redemption or
extension of time for payment; (b) unless specifically required herein or in the
other Loan Documents, all notices of Mortgagor’s default or of Mortgagee’s
election to exercise, or Mortgagee’s actual exercise, of any option or remedy
under the Loan Documents; (c) any right to have the Liens against the Mortgaged
Property or any other collateral in which Mortgagee holds an interest as
security for the Obligations marshaled; and (d) the right to plead or assert any
statute of limitations as a defense or bar to the enforcement of the Loan
Documents.

 

16



--------------------------------------------------------------------------------

7.7 Application of Proceeds. The proceeds of any sale of all or any portion of
the Mortgaged Property and the amounts generated by any holding, leasing,
operation or other use of the Mortgaged Property shall be applied by Mortgagee
in the following order:

(a) first, to the payment of late charges, if any, owing under the Loan
Documents;

(b) second, to the payment of the actual out of pocket costs and expenses of
taking possession of the Mortgaged Property and of holding, using, leasing,
repairing, improving and selling the same (including without limitation payment
of any impositions or other taxes);

(c) third, to the extent allowed by law, to the payment of reasonable attorneys’
fees and other legal expenses, including expenses and fees incurred on appeals,
and legal expenses and fees of a receiver;

(d) fourth, to the payment of accrued and unpaid interest on the Obligations;
and

(e) fifth, to the payment of the balance of the Obligations. The balance, if
any, shall be paid to the parties entitled to receive it under applicable law.

7.8 Strict Performance. Any failure by Mortgagee to insist upon strict
performance by Mortgagor of any of the terms and provisions of the Loan
Documents shall not be deemed to be a waiver of any of the terms or provisions
of the Loan Documents and Mortgagee shall have the right thereafter to insist
upon strict performance by Mortgagor of any and all of them.

7.9 No Conditions Precedent to Exercise of Remedies. Neither Mortgagor nor any
other person now or hereafter obligated for payment of all or any part of the
Obligations shall be relieved of such obligation by reason of the failure of
Mortgagee to comply with any request of Mortgagor or of any other person so
obligated to take action to foreclose on this Mortgage or otherwise enforce any
provisions of the Loan Documents, or by reason of the release, regardless of
consideration, of all or any part of the security held for the indebtedness, or
by reason of any agreement or stipulation between any subsequent owner of the
Mortgaged Property and Mortgagee extending the time of payment or modifying the
terms of the Loan Documents without first having obtained the consent of
Mortgagor or such other person, and in the latter event Mortgagor and all such
other persons shall continue to be liable to make payment according to the terms
of any such extension or modification agreement, unless expressly released and
discharged in writing by Mortgagee.

7.10 Release of Collateral. Mortgagee may release, regardless of consideration,
any part of the security held for the Obligations without, as to the remainder
of the security, in any way impairing or affecting the Liens of the Loan
Documents or their priority over any subordinate Lien. Without affecting the
liability of Mortgagor or any other person (except any person expressly released
in writing) for payment of any Obligations secured hereby or for performance of
any Obligations contained herein, and without affecting the rights of Mortgagee
with respect to any security not expressly released in writing, Mortgagee may,
at any time and from time to time, either before or after maturity of said Note,
and without notice or consent: (a) release any person liable for payment of all
or any part of, or for performance of, any Obligations; (b) make any

 

17



--------------------------------------------------------------------------------

agreement extending the time or otherwise altering terms of payment of all or
any part of, or modifying or waiving any of, the Obligations, or subordinating,
modifying or otherwise dealing with the Lien or charge hereof; (c) exercise or
refrain from exercising or waive any right Mortgagee may have; (d) accept
additional security of any kind; or (e) release or otherwise deal with any
property, real or personal, securing the Obligations, including all or any part
of the Mortgaged Property.

7.11 Other Collateral. For payment of the Obligations, Mortgagee may resort to
any other security therefor held by Mortgagee in such order and manner as
Mortgagee may elect.

7.12 Discontinuance of Proceedings. In the event Mortgagee shall have proceeded
to enforce any right under the Loan Documents and such proceedings shall have
been discontinued or abandoned for any reason, then in every such case,
Mortgagor and Mortgagee shall be restored to their former positions and the
rights, remedies and powers of Mortgagee shall continue as if no such
proceedings had been taken.

7.13 Release of Liability. Without affecting the liability of any person (other
than any person released pursuant to the provisions of this Section) for payment
of any of the Obligations secured hereby, and without affecting or impairing in
any way the priority or extent of the Liens of the Loan Documents upon any
property not specifically released pursuant hereto, Mortgagee may at any time
and from time to time (a) release any person liable for payment of any of the
Obligations secured hereby, (b) extend the time or agree to alter the terms of
payment of any of the Obligations, (c) accept additional security of any kind,
(d) release any property securing the Obligations, or (e) consent to the
creation of any easement on or over the Mortgaged Property or any covenants
restricting the use or occupancy thereof.

7.14 Retention of Copies of Books and Records. Without limiting any of
Mortgagee’s rights and remedies at law or in equity, including under this
Mortgage, in the event Mortgagee elects to foreclose or otherwise realize upon
its security interest in the General Intangibles, nothing herein shall be deemed
to prohibit Mortgagor from retaining copies of its books and records (including
computer-readable copies thereof), provided that the originals thereof are
delivered to Mortgagee or the purchaser of such General Intangibles at a
foreclosure sale, as applicable.

ARTICLE 8

MISCELLANEOUS

8.1 Further Assurances. Mortgagor, upon the reasonable written request of
Mortgagee, shall execute, acknowledge and deliver, at no liability or
out-of-pocket cost to Mortgagor, or, with respect to persons or entities within
Mortgagor’s control, arrange for the execution, acknowledgment and delivery of,
such further reasonable instruments (including, without limitation, financing
statements, estoppel certificates and declarations of no set-off, attornment
agreements and acknowledgments) and do such further acts, as may be reasonably
necessary, desirable or proper to carry out more effectively the purpose of the
Loan Documents, to facilitate (at no cost or expense to Mortgagor) the
assignment or transfer of the Note and the Loan Documents and to subject to the
Liens of the Loan Documents any property intended by the terms thereof to be
covered thereby, and any renewals, additions, substitutions, replacements or

 

18



--------------------------------------------------------------------------------

betterments thereto. Mortgagor shall execute and deliver such instruments,
certificates and other documents on or before ten (10) Business Days after
receipt of written request therefor. Mortgagor irrevocably appoints Mortgagee
the agent and attorney-in-fact of Mortgagor to do any of the foregoing,
provided, however, Mortgagee will not exercise such right unless (a) Mortgagee
shall have given Mortgagor at least ten (10) Business Days notice and Mortgagor
shall have failed to satisfy such request or (b) an Event of Default has
occurred and is then continuing.

8.2 Recording and Filing. Mortgagor, at its expense, shall cause this Mortgage
and any other Loan Documents designated from time to time by Mortgagee, all
supplements thereto and any financing statements at all times to be recorded and
filed in such manner and in such places as Mortgagee shall reasonably request,
and shall pay all such recording, filing, re-recording and re-filing taxes, fees
and other charges in connection with such recording and filing.

8.3 Notice. All notices, demands, requests and other communications required
under the Loan Documents shall be in writing and shall be delivered in
accordance with Section 11.5 of the Loan Agreement.

8.4 Mortgagee’s Right to Perform the Obligations. If Mortgagor shall fail to
make any payment or perform any act required by the Loan Documents beyond any
applicable notice or cure periods, then Mortgagee may make such payment or
perform such act for the account of and at the expense of Mortgagor, and shall
have the right to enter the Mortgaged Property for such purpose and to take all
such action thereon and with respect to the Mortgaged Property as may be
necessary or appropriate for such purpose in accordance with Section 11.14 of
the Loan Agreement. All sums so paid by Mortgagee, and all costs, and expenses,
including, without limitation, reasonable attorneys’ fees and expenses so
incurred together with, interest thereon at the Default Rate, from the date of
payment or incurring, constitute additions to the Obligations secured by the
Loan Documents, and shall be paid by Mortgagor to Mortgagee, within ten
(10) days of demand. If Mortgagee shall elect to so pay any Imposition,
Mortgagee may do so in reliance on any bill, statement or assessment procured
from the appropriate public office, without inquiring into the accuracy thereof
or into the validity of such Imposition. Mortgagor shall indemnify Mortgagee for
all losses and expenses, including reasonable attorneys’ fees, incurred by
reason of any acts performed by Mortgagee pursuant to the provisions of this
Section 8.4 or by reason of the Loan Documents, and any funds expended by
Mortgagee to which it shall be entitled to be indemnified, together with
interest thereon at the Default Rate from the date of such expenditures, shall
constitute additions to the Obligations and shall be secured by the Loan
Documents and shall be paid by Mortgagor to Mortgagee upon demand. Mortgagor
shall have no obligation to indemnify Mortgagee under the foregoing indemnity
for any such loss or expense resulting from Mortgagee’s gross negligence or
willful misconduct. In no event shall the indemnification contained herein
include consequential or punitive damages.

8.5 Covenants Running with the Land. All covenants, conditions, warranties,
representations and other obligations contained in this Mortgage and the other
Loan Documents are intended by Mortgagor and Mortgagee to be, and shall be
construed as, covenants running with the Mortgaged Property until the lien of
this Mortgage has been fully released by Mortgagee.

 

19



--------------------------------------------------------------------------------

8.6 Severability. In case any one or more of the Obligations shall be invalid,
illegal or unenforceable in any respect, the validity of this Mortgage and the
other Loan Documents, and remaining Obligations shall be in no way affected,
prejudiced or disturbed thereby.

8.7 Modification. The Loan Documents and the terms of each of them may not be
changed, waived, discharged or terminated orally, but only by an instrument or
instruments in writing signed by the party against which enforcement of the
change, waiver, discharge or termination is asserted.

8.8 Non-Assumable. This Mortgage may not be assumed by any subsequent holder of
an interest in the Mortgaged Property without Mortgagee’s prior written consent
except for any transferee of the Mortgaged Property permitted under the Loan
Agreement.

8.9 Tax on Obligations or Mortgage. In the event of the passage, after the date
of this Mortgage, of any law deducting from the value of land for the purposes
of taxation, any Lien thereon, or imposing upon Mortgagee the obligation to pay
the whole, or any part, of the taxes or assessments or charges or Liens herein
required to be paid by Mortgagor, or changing in any way the laws relating to
the taxation of deeds of trust, mortgages or debts as to affect this Mortgage or
the Obligations, Mortgagor shall pay Mortgagee any such additional amounts
necessary to compensate Mortgagee, on an after-tax basis, for such additional
costs in accordance with the terms and provisions of Section 2.6 of the Loan
Agreement.

8.10 Maximum Rate of Interest. All agreements between Mortgagor and Mortgagee,
whether now existing or hereafter arising and whether written or oral, are
hereby expressly limited so that in no contingency or event whatsoever, whether
by reason of acceleration of the maturity of the Note or otherwise, shall the
amount paid, or agreed to be paid to Mortgagee for the use, forbearance, or
detention of the money to be loaned under the Note or otherwise or for the
payment or performance of any covenant or obligation contained herein or in the
Note, exceed the Maximum Rate. The term “Maximum Rate” as used herein shall mean
the higher of the maximum interest rate allowed by applicable United States, the
state of New York or the State law as amended from time to time, in effect on
the date for which a determination of interest accrued hereunder is made. If
from any circumstances whatsoever fulfillment of any provision hereof or of any
such other documents, at the time performance of such provisions shall be due,
shall involve transcending the limit of validity prescribed by applicable usury
law, the obligation to be fulfilled shall be reduced to the limit of such
validity, and if from any such circumstance, Mortgagee shall have ever received
interest or anything which might be deemed interest under applicable law which
would exceed the Maximum Rate, such amount which would be excessive interest
shall be applied to the reduction of the principal amount owing on account of
the Note or the amounts owing on other obligations of Mortgagor to Mortgagee
hereunder (all without payment of any prepayment premium) and not to the payment
of interest, or if such excessive interest exceeds the unpaid balance of the
principal of the Note and the amounts owing on other obligations of Mortgagor to
Mortgagee hereunder as the case may be such excess shall be refunded to
Mortgagor. All sums paid or agreed to be paid to Mortgagee for the use,
forbearance or detention of the Obligations of Mortgagor to Mortgagee shall, to
the extent permitted by applicable law, (i) be amortized, prorated, allocated
and spread throughout the full term of such Obligations until payment in full so
that the actual rate of interest on account of such Obligations does not exceed
the Maximum Rate throughout the term thereof, (ii) be characterized as a fee,
expense or other charge other than interest, and/or (iii) exclude any voluntary
prepayments and the effects thereof.

 

20



--------------------------------------------------------------------------------

8.11 Survival of Warranties and Covenants. The warranties, representations,
covenants and agreements set forth in the Loan Documents shall survive the
making of the Loan, and shall continue in full force and effect until the
Obligations shall have been paid in full, except the obligations specified in
the Environmental Indemnity Agreement which shall survive any such payment in
full.

8.12 APPLICABLE LAW. THIS MORTGAGE SHALL BE GOVERNED BY, CONSTRUED, APPLIED AND
ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES, PROVIDED, HOWEVER, THAT TO THE EXTENT THE
MANDATORY PROVISIONS OF THE LAWS OF THE STATE OF RHODE ISLAND RELATING TO
(i) THE PERFECTION OR THE EFFECT OF PERFECTION OR NON-PERFECTION OF THE SECURITY
INTERESTS IN ANY OF THE PROPERTY, (ii) THE LIEN, ENCUMBRANCE OR OTHER INTEREST
IN THE PROPERTY GRANTED OR CONVEYED BY THIS MORTGAGE, OR (iii) THE AVAILABILITY
OF AND PROCEDURES RELATING TO ANY REMEDY HEREUNDER OR RELATED TO THIS MORTGAGE
ARE REQUIRED TO BE GOVERNED BY THE LAWS OF THE STATE OF RHODE ISLAND, SUCH RHODE
ISLAND LAWS SHALL BE DEEMED TO GOVERN AND CONTROL. THE INVALIDITY, ILLEGALITY OR
UNENFORCEABILITY OF ANY PROVISION OF THIS MORTGAGE OR THE LOAN DOCUMENTS SHALL
NOT AFFECT OR IMPAIR THE VALIDITY, LEGALITY OR ENFORCEABILITY OF THE REMAINDER
OF THIS MORTGAGE AND THE OTHER LOAN DOCUMENTS, AND TO THIS END, THE PROVISIONS
OF THIS MORTGAGE AND THE OTHER LOAN DOCUMENTS ARE DECLARED TO BE SEVERABLE.

8.13 Successors and Assigns Bound; Joint and Several Liability; Agents;
Captions. The covenants and agreements contained in the Loan Documents shall
bind, and the rights thereunder shall inure to, the respective successors and
assigns of Mortgagee and Mortgagor, subject to the provisions of Section 7.11 of
the Loan Agreement. All covenants and agreements of Mortgagor shall be joint and
several. In exercising any rights under the Loan Documents or taking any actions
provided for therein, Mortgagee may act through its employees, agents, or
independent contractors as authorized by Mortgagee. The captions and headings of
the paragraphs of this Mortgage are for convenience only and are not to be used
to interpret or define the provisions hereof.

8.14 No Representations by Mortgagee. By accepting or approving anything
required to be observed, performed or fulfilled or to be given to Mortgagee,
pursuant to the Loan Documents, including (but not limited to) any officer’s
certificate, survey, appraisal or insurance policy, Mortgagee shall not be
deemed to have warranted or represented the sufficiency, legality, effectiveness
or legal effect of the same, or of any term provision or condition thereof, and
such acceptance or approval thereof shall not be or constitute any warranty or
representation with respect thereto by Mortgagee.

8.15 Release. Upon written request of Mortgagor stating that all sums secured
hereby have been paid following indefeasible payment in full of all Obligations,
Mortgagee shall pay the

 

21



--------------------------------------------------------------------------------

sole cost and expenses of Mortgagor, release the lien of this Mortgage, in
proper form for recording, and the other Loan Documents. The recitals in any
such release of any matters or facts shall be conclusive proof of the matters
set forth therein.

8.16 Headings. The article headings and the section and subsection captions are
inserted for convenience of reference only and shall in no way alter or modify
the text of such articles, sections and subsections.

8.17 Extension of Prior Liens. If any or all of the proceeds of the Note have
been used to pay any indebtedness heretofore existing against the Mortgaged
Property, then, to the extent of such funds so used, and to the extent permitted
by applicable law, Mortgagee shall be subrogated to all of the rights, claims,
Liens, titles and interests heretofore existing against the Mortgaged Property
to secure the indebtedness so paid and the former rights, claims, Liens, titles
and interests, if any, are not waived but rather shall continue in full force
and effect in favor of Mortgagee as cumulative security for the repayment and
satisfaction of the Obligations regardless of whether said Liens or debts are
acquired by Mortgagee by assignment or are released by the holder thereof upon
payment.

8.18 Relationship Between Parties. Nothing contained in the Note, this Mortgage
or the other Loan Documents shall be construed as creating a joint venture or
partnership between Mortgagee and Mortgagor, and Mortgagee shall have no right
of control or supervision over Mortgagor except as Mortgagee may exercise its
rights and remedies under this Mortgage and the other Loan Documents. Mortgagor
further disclaims any fiduciary or quasi fiduciary relationship between it or
any of its partners and Mortgagee.

8.19 Waivers Pertaining to Note. Mortgagor in its capacity as Mortgagor under
this Mortgage and not as maker of the Note waives presentation, demand, protest
and notice of nonpayment of the Note (except for notices required hereunder or
under the other Loan Documents), and consents to delays, changes in time of
payment and the amount of payments due under the Note.

8.20 Third Parties. Nothing in this Agreement is intended to confer any rights
or remedies on any persons other than Mortgagor and Mortgagee and their
respective successors and assigns.

8.21 WAIVER OF JURY TRIAL. MORTGAGOR AND MORTGAGEE HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT, ANY OF THE LOAN DOCUMENTS, OR ANY DEALINGS BETWEEN THEM
RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION AND LENDER/BORROWER
RELATIONSHIP THAT IS BEING ESTABLISHED. MORTGAGOR AND MORTGAGEE ALSO WAIVE ANY
BOND OR SURETY OR SECURITY UPON SUCH BOND WHICH MIGHT, BUT FOR THIS WAIVER, BE
REQUIRED OF MORTGAGOR OR MORTGAGEE. THE SCOPE OF THIS WAIVER IS INTENDED TO BE
ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING, WITHOUT LIMITATION,
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW
AND

 

22



--------------------------------------------------------------------------------

STATUTORY CLAIMS. MORTGAGOR AND MORTGAGEE ACKNOWLEDGE THAT THIS WAIVER IS A
MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY
RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND THAT EACH SHALL
CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS. MORTGAGOR AND
MORTGAGEE FURTHER WARRANT AND REPRESENT THAT EACH HAS REVIEWED THIS WAIVER WITH
ITS LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE,
MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THE WAIVER
SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS
TO THIS AGREEMENT, THE LOAN DOCUMENTS, OR TO ANY OTHER DOCUMENTS OR AGREEMENTS
RELATING TO THE LOAN. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS
A WRITTEN CONSENT TO A TRIAL BY THE COURT.

8.22 Jurisdiction. In accordance with Section 5-1402 of the General Obligations
Law of the State of New York, Mortgagor and Mortgagee agree that any action or
proceeding arising out of or relating to the Note, the Guaranty, this Mortgage
or the other Loan Documents may be commenced in any court located in the State
of New York. Mortgagor and Mortgagee hereby irrevocably submits to the
jurisdiction of United States District Court for the Southern District of New
York over any action or proceeding arising out of or relating to the Note, the
Guaranty, this Mortgage or the other Loan Documents, and does hereby irrevocably
waive, to the fullest extent it may effectively do so, the defense of an
inconvenient forum to the maintenance of such action or proceeding.

8.23 Multiple Notes. In the event this Mortgage secures more than one promissory
note, such promissory notes are equally secured by this Mortgage without the
priority or preference of one over the other by reason of negotiation, maturity
or otherwise.

ARTICLE 9

LOCAL LAW PROVISIONS

9.1 Inconsistencies. In the event of any inconsistencies between the terms and
conditions of this Article 9 and the other provisions of this Mortgage, the
terms and conditions of this Article 9 shall control and be binding.

9.2 Rhode Island Open-End Mortgage Provisions. This Mortgage permits and secures
any and all current and future advances to the Mortgagor evidenced by (or
pursuant to) any one or more of the following: the Note, the Loan Documents or
other documents evidencing the Obligations or the Indebtedness, such other note
or notes as may be signed by Mortgagor payable to Mortgagee and such other
agreement(s) as may be entered into by Mortgagor with the Mortgagee, and signed
by Mortgagor. The unpaid principal balance of indebtedness outstanding under
this Mortgage shall at no time exceed $52,000,000. Mortgagee will accept notices
pursuant to Sections 34-25-10(b) and 34-25-11 of the General Laws of the State
of Rhode Island, 1956, Reenactment of 1995, as amended, at the address specified
on page 1 of this Mortgage.

 

23



--------------------------------------------------------------------------------

9.3 Remedies. This Mortgage is upon the STATUTORY CONDITION, and upon the
further condition that all covenants of Mortgagor contained in this Mortgage,
the Loan Agreement or in the Loan Documents and/or any other documents
evidencing the Obligations or the Indebtedness, shall be kept and performed, and
for any breach of said STATUTORY CONDITION or further condition, Mortgagee shall
have the STATUTORY POWER OF SALE.

Said STATUTORY CONDITION and STATUTORY POWER OF SALE, as well as the MORTGAGE
COVENANTS contained in the granting clause of this Mortgage, are those contained
in the General Laws of the State of Rhode Island, 1956, Reenactment of 1995, as
amended.

Provided further however, to the extent permitted by law, publication, pursuant
to said STATUTORY POWER OF SALE, of notice of the time and place of sale may, in
the sole discretion of Mortgagee, be made by publishing the same at least once
each week for three (3) successive weeks in a public newspaper published daily
in the City of Providence, Rhode Island, and not as otherwise provided in said
STATUTORY POWER OF SALE.

9.4 Exercise of Power of Sale – Multiple Sales. It is expressly understood and
agreed to by Mortgagor and Mortgagee that the power of sale contained in this
Mortgage shall, in the event that the Mortgaged Property is comprised of
separate lots or parcels of land, survive the foreclosure of any portion of the
Mortgaged Property and may be exercised on different occasions to separately
foreclose each and every lot or parcel of land comprising the Mortgaged Property
until all of the Mortgaged Property has been foreclosed in accordance with
applicable law and the terms of this Mortgage.

9.5 Construction Mortgage under the UCC. This Mortgage is intended to take
effect as a construction mortgage pursuant to Section 6A-9-334(h) of the General
Laws of Rhode Island, 1956, Reenactment of 1995, as amended.

9.6 Compliance with Rhode Island Law. To the extent that the provisions of this
Mortgage as to the creation, perfection, priority, enforcement and foreclosure
of the liens and security interests created in this Mortgage are inconsistent
with Rhode Island law (including, without limitation, R.I.G.L. §6A-9-101 et
seq., §34-11-20, §34-11-21, §34-11-22, and §34-27-2), Rhode Island law shall
take precedence over the provisions of this Mortgage but shall not invalidate or
render unenforceable any other provisions of this Mortgage that can be construed
in a manner consistent with Rhode Island law.

[Signature page follows.]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has executed this Mortgage effective as of the
date first above written.

 

MORTGAGOR: ALEXION MANUFACTURING LLC, a Delaware limited liability company By:  

ALEXION PHARMACEUTICALS, INC., a

Delaware corporation, its sole member

By:  

/s/ David Keiser

Name:   DAVID KEISER Title:   PRES & COO



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

STATE OF Connecticut )

                                             )

COUNTY OF New Haven)

On 07 06 2006 before me, Edith N. Huzar a Notary Public in and for said State,
personally appeared David Keiser , personally known to me (or proved to me on
the basis of satisfactory evidence) to be the person whose name is/are
subscribed to the within instrument and acknowledged to me that he executed the
same in his authorized capacity(ies), and that by his signature on the
instrument the person, or the entity upon behalf of which the person acted,
executed the instrument.

 

WITNESS my hand and official seal. Signature  

/s/ Edith N. Huzar

  Notary Public Print Name    Edith N. Huzar My Commission Expires 7/31/07
[SEAL]



--------------------------------------------------------------------------------

SCHEDULE A

LEGAL DESCRIPTION

PARCEL ONE

Address:

  

100  Technology Way

City/Town:

  

Smithfield

County:

  

Providence

State:

  

RI     

Lot No.:

  

219  

Plat No.:

  

49     

THAT CERTAIN TRACT OR PARCEL OF LAND WITH ALL BUILDINGS AND IMPROVEMENTS THEREON
WHICH IS SHOWN AS LOT 4 ON THAT CERTAIN PLAT ENTITLED “SUBDIVISION PLAN ISLAND
WOODS COMMERCE PARK DOUGLAS PIKE - ROUTE 7 SMITHFIELD, R.I. MAGUIRE GROUP INC.
PROVIDENCE, RI SCALE: 1” = 150’ 150’ DATE 2/18/93” RECORDED FEBRUARY 17, 1993 IN
THE LAND EVIDENCE RECORDS FOR THE TOWN OF SMITHFIELD, SAID PARCEL BEING BOUNDED
AND DESCRIBED AS FOLLOWS:

COMMENCING AT A POINT IN THE WESTERLY PROPERTY LINE OF LAND N/F OF MAURICE
BISSONNETTE, SAID POINT BEING LOCATED 443.45’ SOUTHERLY OF THE SOUTHEASTERLY
CORNER OF LAND N/F OF BENJAMIN GODON AS MEASURED ALONG THE BOUNDARY LINE OF SAID
BISSONNETTE LAND AND LAND N/F OF THE RHODE ISLAND PORT AUTHORITY AND ECONOMIC
DEVELOPMENT CORPORATION. SAID POINT BEING THE SOUTHEASTERLY CORNER OF THE SAID
PORT AUTHORITY LAND AND THE NORTHEASTERLY CORNER OF THE PARCEL HEREIN DESCRIBED;

THENCE PROCEEDING N 88° 07’ 44” W A DISTANCE OF 313.54’ TO AN ANGLE POINT;

THENCE PROCEEDING S 71° 51’ 16” W A DISTANCE OF 60.63’ TO AN ANGLE POINT;

THENCE PROCEEDING S 51° 51’ 16” W A DISTANCE OF 289.09’ TO AN ANGLE POINT;

THENCE PROCEEDING S 31° 51’ 16” W A DISTANCE OF 125.99’ TO A RHODE ISLAND
HIGHWAY BOUND (RIHB) FOUND AT THE POINT OF CURVATURE AT THE NORTHWESTERLY CORNER
OF THE PARCEL HEREIN DESCRIBED AT THE EASTERLY STREET LINE OF A PROPOSED STREET,
THE LAST FOUR HEREIN DESCRIBED COURSES ARE BOUNDED NORTHERLY BY SAID PORT
AUTHORITY LAND;

THENCE PROCEEDING S 37° 49’ 11” E ALONG THE SAID STREET LINE A DISTANCE OF
134.06’ TO A FOUND RIHB AT A POINT OF CURVATURE;

 

A-1



--------------------------------------------------------------------------------

THENCE PROCEEDING SOUTHEASTERLY AND SOUTHERLY ALONG THE ARC OF A CURVE TANGENT
TO THE PREVIOUS COURSE, DEFLECTING TO THE RIGHT, HAVING A RADIUS OF 225.00’ AND
A CENTRAL ANGLE OF 41° 49’ 28” A DISTANCE OF 164.24’ TO A FOUND RIHB AT A POINT
OF TANGENCY;

THENCE PROCEEDING S 04° 00’ 17” W TANGENT TO THE PREVIOUS COURSE ALONG THE SAID
STREET LINE A DISTANCE OF 376.77’ TO A FOUND BROKEN RIHB AT THE SOUTHWESTERLY
CORNER OF THE PARCEL HEREIN DESCRIBED AT OTHER LAND N/F OF THE RHODE ISLAND PORT
AUTHORITY AND ECONOMIC DEVELOPMENT CORPORATION;

THENCE PROCEEDING N 81° 43’ 02” E BOUNDED SOUTHERLY BY SAID PORT AUTHORITY LAND
A DISTANCE OF 628.45’ TO A FOUND RIHB FOR A CORNER;

THENCE PROCEEDING N 07° 34’ 14” W BOUNDED EASTERLY BY SAID PORT AUTHORITY LAND A
DISTANCE OF 200.02’ TO A FOUND RIHB FOR A CORNER;

THENCE PROCEEDING N 81° 43’ 02” E BOUNDED SOUTHERLY TO SAID PORT AUTHORITY LAND
A DISTANCE OF 170.44’ TO A FOUND BROKEN RIHB FOR CORNER AT SAID BISSONNETTE
LAND;

THENCE PROCEEDING N 18° 08’ 44” W BOUNDED EASTERLY BY SAID BISSONNETTE LAND A
DISTANCE OF 648.55’ TO THE POINT AND PLACE OF BEGINNING.

PARCEL TWO

 

Address:    30 Hanton City Road City/Town:    Smithfield County:    Providence
State:    RI Lot No.:    78 Plat No.:    49

That certain parcel of land in Smithfield, Rhode Island located on the
northwesterly line of Hanton City Road about 630 feet northerly of the
intersection of Hanton City Road and Lydia Ann Road shown as New Lot 78 on that
plan entitled “Lydia Ann Road Essex Road & Hanton City Road Smithfield, Rhode
Island Administrative Subdivision Plan Assessor’s Plat 49 Lots 74, 78, 79 & 218”
issued for recording, prepared by Vanasse Hangen Brustlin, Inc. 530 Broadway
Providence, Rhode Island.

Beginning at the southeasterly corner of the herein described parcel at the
northeasterly corner of land now or formerly of Joseph F.L. Mello Jr. & Carol
Mello as shown on the Town of Smithfield Tax Assessor’s Plat 49 as Lot 77;

Thence: bounded southerly by said Mello land S 81° 32’ 43” W a distance of one
hundred fifty four and 1/10 (154.1) (one hundred fifty four and 05/100
(154.05) as measured) feet to a point;

 

A-2



--------------------------------------------------------------------------------

Thence: bounded westerly by land now or formerly of the Rhode Island Economic
Development Corporation N 23° 38’ 40” W a distance of three hundred eighty five
(385) (three hundred eighty four and 98/100 (384.98) as measured) feet more or
less to a point;

Thence: bounded westerly by land now or formerly of the Rhode Island Economic
Development Corporation N 16° 46’ 22” W a distance of five hundred thirty nine
and 48/100 (539.48) feet to a point;

Thence: bounded westerly by land now or formerly of the Rhode Island Economic
Development Corporation N 09° 09’ 21” W a distance of two hundred forty six and
10/100 (246.10) feet to a point;

Thence: bounded westerly by land now or formerly of the Rhode Island Economic
Development Corporation N 14° 21’ 11” E a distance of seven hundred forty three
and 19/100 (743.19) feet to a point;

Thence: bounded northeasterly by land now or formerly of Maurice Bissonnette S
39° 20’ 08” E a distance of one hundred twenty six and 67/100 (126.67) feet to a
point;

Thence: bounded northeasterly by land now or formerly of Maurice Bissonnette S
65° 57’ 07” E a distance of five hundred nine and 67/100 (509.67) feet to a
point marked by a found concrete bound with drill hole;

Thence: bounded northeasterly by land now or formerly of Maurice Bissonnette S
36° 51’ 15” E a distance of two hundred two and 93/100 (202.93) feet to a point
marked by a found concrete bound with drill hole;

Thence: bounded northeasterly by land now or formerly of Maurice Bissonnette S
41° 39’ 13” E a distance of one hundred seven and 56/100 (107.56) feet to a
point marked by a found concrete bound with drill hole in the northwesterly side
of Hanton City Road;

Thence: bounded southeasterly by Hanton City Road S 33° 08’ 38” W a distance of
two hundred seventy five and 48/100 (275.48) feet to a point marked by a found
concrete bound with drill hole;

Thence: bounded easterly by Hanton City Road S 10° 21’ 28” W a distance of three
hundred fifty two and 74/100 (352.74) feet to a point marked by a found concrete
bound with drill hole;

Thence: bounded easterly by Hanton City Road S 05° 54’ 38” W a distance of two
hundred eight and 79/100 (208.79) feet to a point marked by a found concrete
bound with drill hole;

Thence: bounded southeasterly by Hanton City Road S 34° 08’ 26” W a distance of
sixty seven and 71/100 (67.71) feet to a point marked by a found concrete bound
with drill hole;

Thence: bounded southeasterly by Hanton City Road S 54° 18’ 20” W a distance of
one hundred eighty two and 05/100 (182.05) feet to a point marked by a granite
bound found;

 

A-3



--------------------------------------------------------------------------------

Thence: bounded southeasterly by Hanton City Road S 44° 33’ 20” W a distance of
forty five and 2/10 (45.2) feet to a point;

Thence: bounded southeasterly by Hanton City Road S 30 ° 03’ 20” W a distance of
fifty six and 8/10 (56.8) feet to a point;

Thence: bounded southeasterly by Hanton City Road S 14° 33’ 20” W a distance of
twenty three (23) (thirty seven and 42/100 (37.42) as measured) feet to a point;

Thence: bounded southeasterly by Hanton City Road S 19° 30’ 39” E a distance of
two hundred twenty (220) (two hundred seven and 83/100 (207.83) as measured)
feet to the point of beginning.

Together with and subject to the rights and easements as set forth in the
Private Access Road Easement Agreement dated May 1, 2002 and recorded in Book
322, Page 867; the Cross-Easement Agreement dated June 1, 1999 and recorded in
Book 257, Page 498, as amended by Amendment dated May 1, 2002 and recorded in
Book 322, Page 837; and the Buffer Zone Easement and Agreement dated May 1, 2002
and recorded in Book 322, Page 848 in the Smithfield Land Evidence Records.

 

A-4